Phillips,
dissenting: Accepting as correct the findings of fact made by the Division of the Board which heard this proceeding that “ the construction of the highway as finally located added no value to taxpayer’s property,” it is my opinion that the deduction claimed must be allowed, not as an expense of the business but as a loss.
The payment in question was not made to acquire additional property or for an improvement to the property. It was made to protect the property interest which petitioner already possessed. In this respect it differs from all of the cases cited. It is my opinion that where expenditures are made to prevent damage to property used in a business, which expenditure merely preserves the present status of such property, adding nothing of capital value, a loss has been sustained which is deductible. For that reason, I can not agree that the decision reached is proper and must dissent.